Citation Nr: 1109367	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  04-32 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right ear disability, claimed as infection.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.

7.  Entitlement to service connection for a bilateral eye disability.

8.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches.

9.  Entitlement to an increased rating for cold injury residuals of the right foot, currently evaluated as 20 percent disabling.

10.  Entitlement to an increased rating for cold injury residuals of the left foot, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board observes that the Veteran seeks service connection for PTSD.  However, there are other psychiatric diagnoses of record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for PTSD.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  Id.  In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  In light of the Board's reopening of the previously denied claim, the Board has recharacterized the issue as noted on the first page of this decision and will analyze the Veteran's current claim under this framework.

The Veteran has testified before the undersigned Veterans Law Judge on two occasions, in April 2009 and June 2010.  He has also testified before a decision review officer.  Transcripts of his hearings are associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disability, bilateral hearing loss, and a right ear disability, as well as the issues pertaining to the evaluation of cold injury residuals and headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a current bilateral knee disability that is related to service.

2.  A low back disability was not manifest in service, and degenerative joint disease of the lumbar spine was not manifest within one year of service; low back disability is unrelated to service.

3.  Diabetes mellitus was not manifest in service and is unrelated to service, to include herbicide exposure.

4.  A bilateral eye disability was not manifest in service and is unrelated to service; bilateral eye disability is unrelated to service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A low back disability was not incurred in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Diabetes mellitus was not incurred in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  A bilateral eye disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

In March 2002 the Veteran certified that he had been notified of the information and evidence necessary to substantiate his claims for service connection and increased ratings.  This certification noted that he had been informed of the evidence VA would attempt to obtain on his behalf.  He certified that he had no additional evidence to provide.

An August 2002 letter advised the Veteran of the evidence necessary to support his claim of entitlement to service connection for PTSD and diabetes mellitus.  He was invited to identify or submit evidence.  

Letters dated in December 2002 and February 2003 discussed the status of the Veteran's claims.  

In March 2004 the Veteran was asked to submit evidence regarding his claim of entitlement to service connection for a mental condition.  He was asked to submit or identify evidence.  The evidence of record was listed and the Veteran was told how VA would assist 

An August 2004 letter discussed the evidence necessary to support a higher evaluation for cold injury residuals of the feet.  The Veteran was invited to submit evidence showing that the disability had worsened.  The evidence of record was listed and the Veteran was told how VA would assist him.  

In March 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

In May 2007 the Veteran was advised of the need for information concerning his claimed PTSD stressors.  He was asked to complete a questionnaire regarding his claimed stressors.  

A June 2008 letter advised the Veteran of the criteria under which cold injury residuals are evaluated.  This letter also described the evidence VA considers when assigning ratings and effective dates.

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, identified records have been obtained and associated with the claims file.  VA examinations regarding his spine have been conducted.  The Board finds that the examinations were adequate in that the examiners reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  The reports of record are thorough and consistent with contemporaneous treatment records.  For these reasons, the Board concludes that the findings of the VA examiners are more persuasive than the Veteran's assertions to the contrary, and that the reports are adequate on which to base a decision.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

The Board acknowledges that the Veteran has not been afforded VA examinations regarding his claims of entitlement to service connection for a bilateral knee disability, diabetes mellitus, or a bilateral eye disability.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Veteran's service treatment records are devoid of any complaints or treatment for these claimed disabilities.  Further, the Board finds that there is no credible evidence of in-service manifestations, continuity of symptoms since service, and no competent evidence otherwise showing that the claimed disabilities were incurred in service.  Because some evidence of an in-service event, injury, or disease is required in order to substantiate a claim of entitlement to service connection and because a post-service medical examination could not provide evidence of such past events, a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons stated, a VA medical examination is not warranted.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board observes that the Veteran did not engage in combat with the enemy.  Moreover, he does not contend that he served in combat.  See 38 C.F.R. § 3.304(f).  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service incurrence or aggravation of organic disease of the nervous system and arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

      
Bilateral Knee Disability and Low Back Disability

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's knees.  In August 1975 he complained of low back pain of three days' duration.  Range of motion was limited and tenderness was noted.  The assessment was post traumatic strain.  In September 1975 he complained of low back pain of one and one half months' duration.  He noted that he had been playing football and was hit in the back a couple of times.  Physical examination revealed full range of motion and good strength.  There was moderate paraspinal muscle spasm at L4-5.  X-rays were negative.  The impression was muscle spasm secondary to blunt trauma.  On separation examination in July 1976 the Veteran denied arthritis rheumatism, or bursitis; bone, joint, or other deformity; lameness; recurrent back pain; and "trick" or locked knee.  Clinical examination revealed normal lower extremities and spine.  The Veteran was deemed to be qualified for separation.  In September 1976 the Veteran certified that there had been no change in his medical condition since his separation examination.

On VA examination in June 1977 the Veteran had good motion in all joints in all directions, including his spine.  There was no weakness or atrophy.  

A VA treatment record dated in May 2002 indicates the Veteran's complaints of problems with his low back.  He noted that he had fallen from a third floor window in 1975.  X-rays revealed minimal degenerative changes of the lumbar spine.

A VA spine examination was carried out in June 2002.  The Veteran related that he had sudden onset of low back pain in August 1975 after falling from a third floor window.  He indicated that he was evaluated at a local treatment facility and that X-rays were normal.  He stated that he received symptomatic treatment with gradual improvement, but that he continued to experience recurrent low back pain since the original injury.  The examiner noted that X-rays in May 2002 revealed minimal degenerative joint disease of the lumbosacral spine.  Following physical examination, the diagnoses were lumbosacral strain and degenerative joint disease of the lumbosacral spine.  

In a September 2002 statement, the Veteran indicated that they had been pushed out of a third floor window in April 1975.

An additional VA spine examination was carried out in June 2004.  The Veteran's history was reviewed, and the examiner noted that the claims file was reviewed in  minute detail.  Following physical examination, the diagnosis was intermittent lumbosacral strain with mechanical low back pain.  The examiner also identified minimal degenerative changes on X-ray.  He opined that the documentation and evidence was insufficient to determine whether the claimed condition had been ongoing since the acute episodes service.  He noted that it appeared that those were acute and transitory episodes and that no  mention was made of recurring or ongoing back problems at separation or in the early VA examination in 1977 and that there were no intercurrent records showing consultation or treatment for the low back until 2002.

The Veteran was afforded a VA neurological consultation in August 2004.  He related that he suffered an injury in 1975 when he fell from a third story window and landed on his feet.  He recalled that he was unable to walk for 20 minutes.  The examiner noted that there was apparently no residual or neurological deficit at that time.  The Veteran reported that since the claimed injury, he had suffered from low back pain with exacerbations throughout the years.  

A March 2005 VA treatment record indicates the Veteran's report of low back pain since he was pushed out of a third story window and landed on his feet.  He denied having sought treatment at that time.  He also reported a second incident when he fell from a cliff years ago.  The provider concluded that the Veteran was a poor historian.  

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a bilateral knee disability or a back disability.  With respect to the claimed knee disability, the Board observes that there is no credible evidence of incurrence of such disability in service, and there is no current diagnosis referable to the Veteran's knees.  As noted, the Veteran specifically denied any history of knee problems at separation, and the VA examination in 1977 revealed no complaints or findings regarding the knees.  Given his denial of chronic symptoms at separation, the Board finds any implied or direct assertion of knee problems during and since service not credible.

Furthermore, there is no evidence of a definitive diagnosis pertaining to the Veteran's knees.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the Veteran's claimed low back disability, the Board notes that while the Veteran currently suffers from such disability, the competent, probative evidence of record does not etiologically link this disability to his service or any incident therein.  The Board acknowledges that the Veteran was seen for complaints of low back pain during service, and was assessed with muscle spasm.  However, he denied recurrent back pain on separation examination, and his spine was clinically normal at that time.  The 2004 VA examiner concluded that the Veteran's in-service complaints were acute and transitory, pointing to the normal separation examination, normal VA examination in 1977, and the absence of intercurrent records showing consultation or treatment for the low back until 2002.  In spite of the Veteran's report of continuing problems since service, he opined that the documentation and evidence were insufficient to determine whether the claimed disability had been ongoing since the acute episodes in service.  In sum, the evidence points to a remote, post-service onset of the claimed low back disability.

The Board has considered the Veteran's statements concerning the etiology of his low back disability.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that the Veteran's assertions with respect to the circumstances surrounding the incurrence of his disability and the continuity of symptoms following service are not credible.  In that regard, the Board observes that he denied pertinent pathology following the acute complaints in service and at service separation, at which time the clinical examination was normal.  His back was completely normal on VA examination in 1977, and there is no indication of a low back disability or of associated complaints until 2002.  The Veteran has also been inconsistent in his statements regarding the in-service incident that caused the claimed disability.  In that regard, the service treatment records reflect that his back complaints were related to participation in football; however, he has since stated that he fell from a third floor window and that he also fell from a cliff.  Those statements are not substantiated in the objective record.  In sum, the Board finds that the Veteran's denial of pertinent history during service, the normal findings at service separation, and the absence of complaints or treatment following service to be far more probative than remote assertions advanced in this case.  The remote post service assertion of in-service onset and continuity of the claimed low back disability are not credible.

In this regard, the Board has considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board believes the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of complaints during service.  Rather, it is relying on the fact that the Veteran specifically denied having any history of chronic back problems at separation, and there was no objective evidence of any problems during his separation examination or during the course of physical examination in 1977.  For these reasons, the Board finds the Veteran's report of chronic problems in service and since service to not be credible.

In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral knee and low back disabilities, and there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).	


	Diabetes Mellitus

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to diabetes or high blood sugar.  On separation examination in July 1976 the Veteran's urine was negative for albumin and sugar.  His endocrine system was also clinically normal.  

In May 2002 the Veteran submitted his claim of entitlement to service connection for diabetes mellitus.  He noted that he had been diagnosed that month.  He suggested that he was exposed to Agent Orange though he could not state where that exposure might have taken place.  

In August 2002 the service department reported that the Veteran's file contained no evidence to substantiate any service in Vietnam.  In December 2002 it reported that there were no records of exposure to herbicides.

A VA treatment record dated in June 2004 notes a diagnosis of diabetes mellitus.

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Here, the Veteran has no verified service in Vietnam during the applicable period.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the diabetes shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Having carefully reviewed the record, the Board finds that there is insufficient evidence to conclude that the Veteran was exposed to herbicides in service.  As the Veteran did not serve on the land mass of the Republic of Vietnam, he is not entitled to the presumption that he was exposed to a herbicide agent during service.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Furthermore, there is no competent and credible evidence otherwise showing that the Veteran was exposed to Agent Orange.  As to the Veteran's assertion that he was exposed to Agent Orange during training, the Board finds that such an assertion is clearly so speculative on its face as to not constitute credible evidence of herbicide exposure in service.  Therefore, as actual duty or visitation in the Republic of Vietnam has not been shown or asserted, and there is no credible evidence otherwise establishing exposure to herbicides, the Board finds that exposure to herbicides is not conceded, and service connection cannot be granted on a presumptive basis for diabetes mellitus as a result of herbicide exposure.

Accordingly, the Veteran's claim of entitlement to service connection for diabetes mellitus on a presumptive basis must be denied.

Although presumptive service connection based on exposure to herbicides is not warranted, the appellant is not precluded from establishing service connection for diabetes mellitus on a direct basis.  See Combee.  The evidence demonstrates, however, that this disability was not present in service or for many years after discharge.  In this regard, the service separation examination reflects that urinalysis was negative for sugar.  The Veteran has stated that he was not diagnosed with diabetes until May 2002.  Although the Veteran was advised of the need for evidence showing the claimed disabilities from service until the present, he did not submit or identify such evidence.  In summary, the most probative evidence of record discloses a remote, post-service onset of this claimed disability.  There is a remarkable lack of credible evidence of pathology or treatment in close proximity to service or within many years of separation.  Rather, the competent evidence clearly establishes that this claimed disability is not due to disease or injury in service.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record reflects that the Veteran has a diagnosis of diabetes, it does not contain competent evidence which relates this claimed disability to any injury or disease in service, or to herbicide exposure.  The Board has duly considered the Veteran's argument that this claimed disability is related to service, to include herbicide or other chemical exposure therein.  However, the Board finds that the etiology of this claimed disability is far too complex a medical question to lend itself to the opinion of a layperson.  See Jandreau.

In summary, the Board finds that the preponderance of evidence is against the claim of entitlement to service connection for diabetes mellitus and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert.  Accordingly, the benefit sought on appeal is denied.

	Bilateral Eye Disability

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to an eye disability.  On separation examination in July 1976 the Veteran's distant vision was 20/20 bilaterally.  At that time, he indicated that he had vision in both eyes and did not wear glasses or contact lenses.  He denied eye trouble.

On VA examination in June 1977 the Veteran had good muscular movement of the eyes.  His distant vision was 20/20 bilaterally.

In May 2006 the Veteran complained of left eye pain following an incident when a foreign object got into it.  He denied drainage or discharge but endorsed pain.  

As an initial matter, the Board observes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, and presbyopia even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

Here, the Board observes that the record does not contain any evidence reflecting a bilateral eye disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, to the extent that the Veteran might claim entitlement to service connection for an eye disability as secondary to diabetes mellitus, the Board has determined that service connection for diabetes mellitus is not warranted; as such, service connection for an eye disability on a secondary basis is also not warranted.

In summary, the Board has considered the record and the Veteran's assertions, and finds that the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral eye disability.  Consequently, the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. §  3.102; Gilbert.



ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a bilateral eye disability is denied.


REMAND

	Hearing Loss Disability and Right Ear Disability

Service personnel records reflect that the Veteran's military occupational specialty was infantry indirect fire crewman.  Service treatment records show that he was treated for an upper respiratory infection in February 1976, and that his symptoms included drainage from both ears.  

Following receipt of his claim of entitlement to service connection for hearing loss in March 2002, the Veteran was afforded a VA examination in June 2002.  While audiometric and speech recognition testing, as well as physical examination were carried out, the examiner provided no opinion regarding the etiology of the claimed disabilities.  The Board observes that once the Secretary undertakes the effort to provide an examination when developing a service- connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Accordingly, the Veteran should be afforded an additional examination.  

	Acquired Psychiatric Disorder

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability. 38 C.F.R. § 3.310 (2010).  This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A VA psychiatry assessment dated in June 2005 reveals a working diagnosis of depression.  The provider also noted PTSD traits, indicating the Veteran's report of having been thrown from a window by peers.  An August 2005 note includes essentially the same information.  

In April 2006 a psychology assessment was carried out.  The provider noted that the Veteran had applied for the PTSD outpatient clinic in 2003 but had not met the criteria.  He  noted that the Veteran had been treated by the mental health clinic for depression.  He denied having been hospitalized for PTSD or having been treated on an outpatient basis until 2002 when he was in a shelter.  The assessment was depressive disorder not otherwise specified secondary to limitations of medical condition, specifically identifying the Veteran's cold injury residuals.  An April 2008 VA psychiatry assessment record indicates a diagnosis of schizoaffective disorder and mood disorder secondary to medical condition, noting that the Veteran was service connected for cold injury and migraines.  Finally, a February 2009 record includes a diagnosis of PTSD, due to frostbite.  

While there is a suggestion that the Veteran's mood disorders are related to his medical conditions, it is unclear whether they are specifically related (caused or aggravated) to his service-connected disabilities.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McClendon, the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In the present case, the Board finds that the standards set forth in McLendon have been satisfied:  The evidence demonstrates various diagnoses and suggests that an acquired psychiatric disorder is related to currently service-connected disability(ies).  However, there is insufficient evidence to decide this issue at present.  Therefore, the appeal of the claim of entitlement to service connection for a right leg disability should be remanded so that the Veteran may be scheduled for a VA medical examination and a nexus opinion may be obtained.
	
	Headaches

The Veteran seeks a higher initial evaluation for his headaches.  On VA examination in June 2004 he reported daily headaches.  The examiner noted that while the Veteran had been told he had migraines, the presentation on examination was that of muscle tension headaches.  He indicated that he occasionally had a more severe headache but that they were less prominent and frequent that the usual almost daily headaches.  The examiner noted that a February 2004 brain MRI was essentially normal.  The diagnosis was chronic muscle tension headaches.  

Since then, the Veteran testified before the undersigned in April 2009 and June 2010.  He described symptoms that suggest a worsening of his headache disability, noting that he sometimes had to isolate himself from light and sound when he had a headache.  In light of evidence suggestive of worsening of this disability, the Board finds that a current examination is warranted.

	Cold Injury Residuals

The Veteran also seeks increased ratings for his cold injury residuals of the bilateral feet.  At his April 2009 hearing it was noted that it had been some time since a VA examination had been conducted.  The record reflects that the Veteran was afforded a VA examination most recently in June 2005.  Since then, additional diagnoses pertaining to the feet include peripheral neuropathy and hallux ridigis, for which the Veteran underwent surgery on his left great toe.  In light of the varying diagnoses referable to the Veteran's feet, the extent of his cold injury residuals is not entirely clear.  As such, a current examination is in order.

In light of the above discussion, the Board finds that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his claimed bilateral hearing loss disability and right ear disability.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should indicate whether the Veteran has hearing loss disability for VA compensation purposes and identify all currently present diagnoses referable to the Veteran's right ear.  Further, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) currently present hearing loss disability or right ear disability is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

2.  Schedule the Veteran for a VA examination to determine the etiology of his claimed acquired psychiatric disorder.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present acquired psychiatric disorders and provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present acquired psychiatric disorder is related to any disease or injury in service or is otherwise related (caused or aggravated) to any service-connected disability.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

3.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected headaches.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

Following examination of the Veteran and review of the claims file, the examiner should identify all current manifestations of the Veteran's headache disability.  Specifically, the examiner should address whether the Veteran experiences characteristic prostrating attacks and if so, their frequency (i.e., averaging on in two months, averaging once per month for the last several months).  The examiner should also indicate whether the Veteran's headaches are productive of severe economic inadaptability.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

4.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected cold injury residuals of the feet.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

Following examination of the Veteran and review of the claims file, the examiner should identify all current manifestations of the Veteran's cold injury residuals of the feet.  Specifically, the examiner should address whether the Veteran experiences arthralgia or other pain, numbness, or cold sensitivity related to the cold injury residuals, plus two or more of the following:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  

The examiner should also identify all other foot manifestations and discuss whether they are related to the service-connected cold injury residuals.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


